Citation Nr: 9923365	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-10 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for generalized tonic 
clonic seizures, claimed as epilepsy by history.

2.  Entitlement to service connection for neurodermatitis, 
claimed as dermatophytosis.

3.  Entitlement to service connection for a back disorder, 
claimed as degenerative joint disease, discogenic disease, 
and muscle spasms.

4.  Entitlement to service connection for viral hepatitis, 
claimed as hepatitis A by history.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The appellant served on active duty training (ACDUTRA) from 
January 1962 to March 1962, and for a prior six month period 
of ACDUTRA.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the claims on appeal.


FINDINGS OF FACT

1.  The appellant's service medical records do not contain 
any complaints, findings, or diagnoses of epilepsy or 
seizures, neurodermatitis or dermatophytosis, degenerative 
joint disease, disc disease, or muscle spasms, or viral 
hepatitis.

2.  The evidence does not relate the current generalized 
tonic clonic seizures, neurodermatitis, back disorder, or 
history of hepatitis, with any event or occurrence in 
service.

3.  The appellant has not submitted evidence of a medical 
nexus between claimed in-service epilepsy, skin disorder, a 
back disorder, or hepatitis, and any current pathology.



CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
generalized tonic clonic seizures, claimed as epilepsy by 
history, is not well grounded.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.303 (1998).

2.  The claim for entitlement to service connection for 
neurodermatitis, claimed as dermatophytosis, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1998).

3.  The claim for entitlement to service connection for a 
back disorder, claimed as degenerative joint disease, 
discogenic disease, and muscle spasms, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1998).

4.  The claim for entitlement to service connection for viral 
hepatitis, claimed as hepatitis A by history, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service or ACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
1991 & Supp. 1999).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1998).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the appellant has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
the appellant had a chronic condition in service, or during 
an applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

A review of the appellant's service medical records from his 
short period of active duty reveals no complaints, 
symptomatology, or findings with respect to any of the claims 
on appeal.  The March 1962 separation examination report 
demonstrates a normal clinical evaluation of his skin, spine, 
and endocrine systems.  Further, there is no evidence of 
epilepsy or a seizure disorder of any kind.  The examiner 
specifically noted that there was nothing the in the 
appellant's personal medical history of clinical 
significance.  On a report of medical history at that time 
the appellant reported having or having had epilepsy or fits.  
The physician's summary and elaboration of pertinent data 
noted "None."

Post service medical records are negative for medical 
treatment of any kind for many years after service 
separation.  Over 35 years after separation, the appellant 
filed claims for epilepsy, dermatophytosis, muscle spasms, 
degenerative joint disease, discogenic disease, and viral 
hepatitis.  VA examination reports diagnosed a history of 
hepatitis A, generalized tonic clonic seizures, 
neurodermatitis (lichen simplex chronicus), 
cervicodorsolumbar paravertebral fibromyositis, and 
diminished disc space narrowing at C6-C7, L4-L5, and L5-S1 
associated with mild degenerative joint disease by X-ray.  A 
private treatment record shows that the appellant had been 
diagnosed with anxiety disorder and depression since 1997.  

Based on the above evidence, the Board finds that the 
appellant has not provided any credible medical statements 
that would etiologically link his claims on appeal with his 
short period of military service.  The appellant has only 
offered his lay opinion concerning their development.  His 
mere contentions, no matter how well-meaning, without 
supporting medical evidence that would etiologically relate 
his claims on appeal with an event or incurrence while in 
service, do not constitute well-grounded claims.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993).  The Board also 
notes that with regard to epilepsy, although he reported a 
history of epilepsy on his 1962 separation examination, there 
is no evidence of a chronic seizure disorder during his short 
period of service.

The above finding is further supported by the lack of medical 
treatment for many years after service separation.  An 
attempt was made to obtain medical records but there was no 
response.  For all those reasons, the appellant's claims on 
appeal are not well-grounded as he has not submitted any 
competent evidence to demonstrate a medical nexus between any 
condition, event or occurrence in service and his current 
disabilities.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statement of the case.  That discussion informs him of the 
types of evidence lacking, which he should submit for a well 
grounded claim.  The Board has examined all the evidence of 
record with a view toward determining whether the appellant 
notified VA of the possible existence of information which 
would render his claims plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).



ORDER

Entitlement to service connection for generalized tonic 
clonic seizures, claimed as epilepsy by history, is denied on 
the basis that the claim is not well grounded.

Entitlement to service connection for neurodermatitis, 
claimed as dermatophytosis, is denied on the basis that the 
claim is not well grounded.

Entitlement to service connection for a back disorder, 
claimed as degenerative joint disease, discogenic disease, 
and muscle spasms is denied on the basis that the claim is 
not well grounded.

Entitlement to service connection for viral hepatitis, 
claimed as hepatitis A by history, is denied on the basis 
that the claim is not well grounded.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeal

 

